Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
CASE NO.

LINDA CAVITT,

Plaintiff,
vs.
CARNIVAL CORPORATION,
a Panamanian Corporation d/b/a
CARNIVAL CRUISE LINES,

Defendant. /

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, LINDA CAVITT, a Kentucky citizen and resident, sues Defendant,
CARNIVAL CORPORATION, a Panamanian Corporation with its principal place of business
in Miami-Dade County, Florida, doing business as CARNIVAL CRUISE LINES, (CARNIVAL)
and alleges:

JURISDICTION, VENUE AND PARTIES

1. This is an action for damages in excess of Seventy-Five Thousand ($75,000.00)
Dollars, exclusive of interest and costs.

2. Plaintiff, LINDA CAVITT, is sui juris and at all material times has been a citizen
and resident of the state of Kentucky.

3. Defendant, CARNIVAL CORPORATION, is a Panamanian corporation with its
principal place of business in Miami, Dade County, Florida. At all material times Defendant,

CARNIVAL CORPORATION, has done business under the fictitious name “CARNIVAL

GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 * Broward (954) 845-0535 * Fax (305) 371-5749 * Toll Free (877) 475-2905
www. iniurvattornevfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 2 of 10
Cavitt vs. Carnival
CRUISE LINES.” For federal jurisdictional purposes, CARNIVAL is both a citizen of Panama
and a citizen of Florida.

4. Subject matter jurisdiction exists based on diversity of citizenship pursuant to 28
U.S.C. §1332(a) (2). As alleged above there is complete diversity in citizenship of the parties
because Plaintiff, LINDA CAVITT, is and all material times has been a citizen and resident of
the state of Kentucky, while Defendant CARNIVAL is a citizen both of Panama and of Florida
for jurisdictional purposes. The amount of damages claimed exceeds the minimum jurisdictional
amount required for diversity of citizenship cases. The damages alleged in Paragraph 14 below
support an award of damages in excess of $75,000.00.

5. At all material times, CARNIVAL has conducted ongoing substantial and not
isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida,
through having its principal place of business there, so that in personam jurisdiction exists in the
United States District Court for the Southern District of Florida.

6. At all material times, CARNIVAL has engaged in business in this district, so
venue is proper in this Court.

7. At all material times, the Defendant has engaged in the business of operating
maritime cruise vessels for paying passengers, including the Plaintiff.

8. In the operative ticket contract, the Defendant requires fare paying passengers
such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events
occurring on the cruise voyage in this federal judicial district. Accordingly, venue is proper in
this Court.

9. Venue is also proper in this district because the Defendant’s principal places of

business are located within this district.

2
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 *Broward (954) 845-0535 * Fax (305) 371-5749 *Toll Free (877) 475-2905
www. injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 3 of 10
Cavitt vs. Carnival

10. Plaintiff has complied with all conditions precedent to bringing this action. The
Plaintiff reported the accident to the ship's medical crew shortly after it occurred, and an incident
report and written medical records were prepared onboard the ship. Furthermore, the Plaintiff
gave the Defendant a timely written notice of claim as required by the ticket contract on April
16, 2019, see attached Exhibit 1 and CARNIVAL acknowledged receipt of this written notice of
claim on July 25, 2019.

LIABILITY AND DAMAGE ALLEGATIONS APPLICABLE TO ALL COUNTS

11. At all material times, the Defendant was engaged in the business of operating
maritime cruise vessels for fare paying passengers and for this purpose operated, among other
vessels, the CARNIVAL M/S "FASCINATION.”

12. At all material times, including the accident date of March 10, 2019, the Plaintiff
was a fare paying passenger aboard the CARNIVAL M/S "FASCINATION” and in that capacity
was lawfully present aboard the vessel.

13. On or about March 10, 2019 as the Plaintiff was descending the ship’s gangway
to disembark the ship in Puerto Rico when she slipped and fell on a wet and slippery section of
the gangway.

14. As a direct and proximate result of the fall described above, the Plaintiff was
injured in and about her body and extremities, sustained a severe fracture to her right lower
extremity (a trimalleolar fracture) requiring surgery and the insertion of hardware, along with
other injuries, and she suffered pain there from, sustained mental anguish, sustained
disfigurement, disability and the inability to lead a normal life, as well as the aggravation or
activation of pre-existing medical conditions. Furthermore, she incurred medical, hospital, and

other out of pocket and health care expenses as a result of her injuries. These damages are

3
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 * Broward (954) 845-0535 ° Fax (305) 371-5749 *Toll Free (877) 475-2905
www. injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 4 of 10
Cavitt vs. Carnival
permanent or continuing in their nature and the Plaintiff will continue to sustain and incur these

damages in the future.

COUNT I —- NEGLIGENT INSPECTION AND MAINTENANCE OF GANGWAY

15. The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of
paragraphs 1-14 above.

16. Atall material times, the Defendant owed the Plaintiff, as a fare-paying passenger
lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to
take reasonable steps to maintain the gangway where Plaintiff fell in a reasonably safe condition,
including maintaining the gangway surface in an even, safely leveled, dry and non-slippery
condition, in order to ensure safe embarkation and disembarkation for passengers including the
Plaintiff.

17. At all material times the gangway surface where the Plaintiff fell was in a high
traffic area specifically designated for ingress and egress of cruise ship passengers and was in a
condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to its
being uneven, unleveled, wet and slippery.

18. At all material times, the Defendant owed a duty to maintain the gangway in a
safe condition in order to prevent the surface from being uneven, unleveled, wet and slippery
including a duty regularly to inspect the gangway for misleveled, uneven, wet and slippery
conditions and timely to correct those conditions once detected.

19. At all material times the Defendant knew or should in the exercise of reasonable
care have known of the need to maintain the gangway in a safely even, leveled, dry and not

slippery condition and knew or in the exercise of reasonable care should have known of the trip

4
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 * Broward (954) 845-0535 * Fax (305) 371-5749 *Toll Free (877) 475-2905
www. injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 5 of 10
Cavitt vs. Carnival
and fall risks to passengers boarding the vessel, such as the Plaintiff, created by misleveling,
unevenness, wetness and slippery condition of the gangway surface. The Defendant's actual or
constructive knowledge was derived from prior slip and fall instances on uneven, misleveled
gangways, weather conditions prior to or during embarkation and disembarkation and industry
standards regarding gangways, or other sources of knowledge.

20. At all material times, the Defendant either knew of or should have known of the
dangerous misleveled, uneven, wet and slippery conditions of the gangway where the Plaintiff
fell, or in the exercise of reasonable care should have known of its dangerous condition, because
it was in a high traffic area designated for cruise ship passengers used for safe ingress and egress
to the ship and due to the length of time the dangerous condition had existed, its recurring nature,
it’s knowledge of the weather conditions prior and during embarkation and disembarkation and
Defendant accordingly owed a duty to Plaintiff timely to exercise reasonable care to exercise
proper maintenance and thereby to correct the dangerous condition.

21. Notwithstanding Defendant’s actual or constructive knowledge of the dangerous
condition of the gangway where Plaintiff fell, the Defendant failed before the time of the
Plaintiffs injury to take reasonable measures to maintain the gangway in a reasonably safe
condition and thereby to correct the dangerous misleveled, uneven, wet and slippery condition of
the gangway. The Defendant thereby failed to exercise reasonable care for the safety of its
passengers including the Plaintiff and was thereby negligent.

22.  Asadirect and proximate result of the Defendant’s negligence as described above
the Plaintiff has sustained and will continue in the future to sustain the damages alleged in
Paragraph 13 above.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

5
GERSON & SCHWARTZ, P.A. ¢ 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 *Broward (954) 845-0535 * Fax (305) 371-5749 Toll Free (877) 475-2905
www. injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 6 of 10

Cavitt vs. Carnival

damages and the costs of this action.

COUNT II - NEGLIGENT FAILURE TO WARN

23. The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of
paragraphs 1-14 above.

24. At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger
lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to
take reasonable steps to warn passengers including the Plaintiff adequately of any slip and fall
risks created by the condition of the gangway, including unevenness, misleveling, wetness and
slipperiness of the gangway, in order to ensure safe embarkation and disembarkation for
passengers including the Plaintiff.

25. At all material times the gangway surface where the Plaintiff fell was in a high
traffic area specifically designated for ingress and egress of cruise ship passengers and was in a
condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to its
being uneven, unleveled, wet and slippery.

26. At all material times the Defendant knew or should in the exercise of reasonable
care have known of the slip and fall risks to passengers boarding the vessel, such as the Plaintiff,
created by misleveling, unevenness, wetness and slipperiness of the gangway surface. The
Defendant's actual or constructive knowledge was derived from prior slip and fall instances on
uneven or misleveled gangways, its knowledge of the weather conditions prior and during
embarkation and disembarkation, industry standards regarding gangways, or other sources of
knowledge.

6
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624

Dade (305) 371-6000 * Broward (954) 845-0535 * Fax (305) 371-5749 *Toll Free (877) 475-2905
www. injuryattorneyfla.ccom
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 7 of 10
Cavitt vs. Carnival

27. At all material times, the Defendant either knew of or should have known of the
dangerous misleveled, uneven, wet and slippery condition of the gangway where the Plaintiff
fell, or in the exercise of reasonable care should have known of its dangerous condition, because
it was in a high traffic area designated for cruise ship passengers used for safe ingress and egress
to the ship and due to the length of time the dangerous condition had existed, its recurring nature,
it’s knowledge of the weather conditions prior and during embarkation and disembarkation, and
Defendant accordingly owed a duty to Plaintiff timely and adequately to warn the Plaintiff of the
slip and fall risks created by the misleveled, uneven, wet and slippery gangway surface.

28. Notwithstanding Defendant’s actual or constructive knowledge of the dangerous
condition of the gangway where Plaintiff fell, the Defendant failed before the time of the
Plaintiff's injury to take reasonable measures adequately to warn the Plaintiff of the dangerous
misleveled, uneven, wet and slippery condition of the gangway through adequate signage, oral
warnings, or otherwise and was thereby negligent.

29. _Asadirect and proximate result of the Defendant’s negligence as described above
the Plaintiff has sustained and will continue in the future to sustain the damages alleged in
Paragraph 13 above.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory
damages and the costs of this action.

COUNT III - OPERATIONAL NEGLIGENCE

30. The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

paragraphs 1-14 above.

0
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 Broward (954) 845-0535 * Fax (305) 371-5749 °Toll Free (877) 475-2905
www. injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 8 of 10
Cavitt vs. Carnival

31.  Atall material times, the Defendant owed the Plaintiff, as a fare-paying passenger
lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to
take reasonable steps to offer necessary assistance to passengers boarding Defendant's vessel
through gangways, in order to ensure safe embarkation and disembarkation for passengers
including the Plaintiff.

32. At all material times the gangway surface where the Plaintiff fell was in a high
traffic area specifically designated for ingress and egress of cruise ship passengers and was in a
condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to its
being uneven, unleveled, wet and slippery condition.

33.  Atall material times the Defendant knew or should in the exercise of reasonable
care have known of the need to offer assistance to passengers boarding its vessel through the
gangway or to halt the embarkation and disembarkation process until the dangerous conditions
were corrected and knew or should have known of the slip and fall risks to passengers entering
and exiting the vessel, such as the Plaintiff, created by misleveling, unevenness, wetness and
slipperiness of the gangway surface. The Defendant's actual or constructive knowledge was
derived from prior slip and fall instances on uneven, misleveled, wet and slippery gangways, its
knowledge of the weather conditions prior and during embarkation and disembarkation, industry
standards regarding gangways, or other sources of knowledge.

34. At all material times, the Defendant either knew of or should have known of the
dangerous misleveled, uneven, wet and slippery condition of the gangway where the Plaintiff
fell, or in the exercise of reasonable care should have known of its dangerous condition, because
it was in a high traffic area designated for cruise ship passengers used for safe ingress and egress

to the ship and due to the length of time the dangerous condition had existed, its recurring nature,

8
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 * Broward (954) 845-0535 * Fax (305) 371-5749 Toll Free (877) 475-2905
www.injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 9 of 10
Cavitt vs. Carnival
it’s knowledge of the weather conditions prior and during embarkation and disembarkation, and
Defendant accordingly owed a duty to Plaintiff timely to offer assistance to the Plaintiff in
boarding the vessel or halt the processes of entering and exiting the vessel in order to compensate
for or correct the dangerous condition of the gangway.

35. | Notwithstanding Defendant’s actual or constructive knowledge of the dangerous
condition of the gangway where Plaintiff fell, the Defendant failed before the time of the
Plaintiff's injury to take reasonable measures to offer assistance to the Plaintiff in boarding the
vessel or halt the process in order to ameliorate the slip and fall hazard created by the uneven,
misleveled, wet and slippery condition of the gangway. The Defendant thereby failed to exercise
reasonable care for the safety of its passengers including the Plaintiff and was thereby negligent.

36. | Asadirect and proximate result of the Defendant’s negligence as described above
the Plaintiff has sustained and will continue in the future to sustain the damages alleged in
Paragraph 14 above.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory
damages and the costs of this action.

DEMAND FOR JURY TRIAL

The Plaintiff hereby demands trial by jury of all issues so triable as of right.

9
GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 * Broward (954) 845-0535 ¢ Fax (305) 371-5749 *Toll Free (877) 475-2905
www.injuryattorneyfla.com
Case 1:20-cv-22259-FAM Document 1 Entered on FLSD Docket 06/01/2020 Page 10 of 10

Cavitt vs. Carnival

Executed this 1% day of June 2020.

s/NICHOLAS I. GERSON
NICHOLAS I. GERSON
Bar Number No. 0020899

ngerson@gslawusa.com
tcruz@gslawusa.com

Filin slawusa.com
GERSON & SCHWARTZ, P.A.
1980 Coral Way

Miami, Florida 33145
Telephone: (305) 371-6000
Facsimile: (305) 371-5749
Attorneys for Plaintiff

10

GERSON & SCHWARTZ, P.A. * 1980 Coral Way * Miami, Florida 33145-2624
Dade (305) 371-6000 *Broward (954) 845-0535 * Fax (305) 371-5749 Toll Free (877) 475-2905
www. injuryattorneyfla.com
